I concur with the opinion of each of my learned associates, Mr. Justice WADE and Mr. Justice LATIMER in their holding the factual background of this case will not support an implied easement; and I believe, as they apparently do, that upon retrial the case will stand or fall upon the question of whether or not L.L. Bagley had an interest in the SE 1/4 N.W. 1/4 of section 20 which would enable him to make a transfer or an assignment of an easement across that quarter section. Plaintiff's title to the other quarter sections and his rights to use the water are not contingent upon his relationship to the Bagleys.